 



EXHIBIT 10.1
SECOND AMENDMENT
TO
EMPLOYMENT AGREEMENT
     This Second Amendment to Employment Agreement (“Second Amendment”) is
effective February 28, 2008, and serves to modify only those certain terms of
the Employment Agreement (“Agreement”) dated and effective December 1, 2004, as
amended by the First Amendment to Employment Agreement (“First Amendment”) dated
and effective May 8, 2006, between Intervoice, Inc. (“Intervoice”) and Robert E.
Ritchey (the “Executive”), as stated herein.
1.     Paragraph 3 of the Agreement is amended by adding the following
provisions at the end of the original text:
An additional period of six months’ employment (the “Supplemental Employment
Period”) shall commence on March 1, 2008, and expire at the close of business on
August 31, 2008. The Supplemental Employment Period shall be part of the
Employment Term as earlier defined in this Paragraph 3, and the expiration of
the Supplemental Employment Period shall have the same effect in all regards as
is specified above with respect to the expiration of the third Annual Period.
2.     Paragraph 4(a) of the Agreement is amended by restatement in its entirety
to read as follows:
(a)   During the Supplemental Employment Period, the Executive shall serve as
the Chief Executive Officer of Intervoice. In such capacity, the Executive,
subject to the ultimate control and direction of the Board, shall have and
exercise direct charge of and general supervision over the business and affairs
of Intervoice. In addition, the Executive shall have such other duties,
functions, responsibilities, and authority as are from time to time delegated to
the Executive by the Board; provided, however, that such duties, functions,
responsibilities, and authority are reasonable and customary for a person
serving in the same or similar capacity of an enterprise comparable to
Intervoice. The Executive shall report and be accountable to the Board.
3.     Paragraph 7(e)(i)(B) of the Agreement is amended by restatement in its
entirety, and a new Paragraph 7(e)(i)(C) is added, to read respectively as
follows:
(B)   If the Executive is found guilty or enters into a plea agreement, consent
decree, or similar arrangement with respect to any felony criminal offense or
any violation of federal or state securities laws, or has any civil enforcement
action brought against him by any regulatory agency, for actions or omissions
related to his employment with Intervoice or any of its Affiliates, or if
Intervoice reasonably believes that the Executive has committed any act or
omission that would have entitled Intervoice to terminate his employment for
Cause, whether such act or omission was committed during his employment with
Intervoice or any of its Affiliates or thereafter, (1) Intervoice’s obligation
to make payments to the Executive under this Paragraph 7(e) shall immediately
end, and (2) the Executive shall repay to Intervoice any amounts paid to him
pursuant to this Paragraph 7(e) within 30 days after a written request to do so
by Intervoice; and
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT Page 1 of 3

 



--------------------------------------------------------------------------------



 



(C)   Intervoice may delay any payment to the Executive under this Paragraph
7(e) if Intervoice reasonably anticipates that the making of the payment will
violate federal securities laws or other applicable law; provided that the
payment is made at the earliest date at which Intervoice reasonably anticipates
that the making of the payment will not cause such violation and, provided
further, that Intervoice treats all payments to similarly situated individuals
on a reasonably consistent basis. For purposes of this subparagraph, the making
of a payment that would cause inclusion in gross income or the application of
any penalty provision or other provision of the Code is not treated as a
violation of applicable law.
4.     Paragraph 7(e)(ii) of the Agreement is amended by restatement in its
entirety to read as follows:
Subject to Paragraph 7(i), the Base Salary payments provided for under this
Paragraph 7(e) shall be paid at the time and in the manner such Base Salary
would have been paid as of the Employment Termination Date had there been no
termination of employment, provided that such payments shall begin on the first
payroll date after the later of the Executive’s Separation from Service or the
Employment Termination Date.
5.     So much of the first sentence of Paragraph 7(f)(i) of the Agreement as
reads “ . . . the Executive’s employment with Intervoice or an Affiliate or
successor of Intervoice is terminated for any reason . . . ” is amended by
inserting the words “by the employer” after the word “terminated.”
6.     Paragraph 7(i) of the Agreement is amended by restatement in its entirety
to read as follows:
     Compliance with Code Section 409A. Any provision of this Agreement to the
contrary notwithstanding, all compensation payable pursuant to this Agreement
that is determined by Intervoice in its sole judgment to be subject to
Section 409A of the Code shall be paid in a manner that Intervoice in its sole
judgment determines meets the requirements of Section 409A of the Code and any
related rules, regulations, or other guidance. If Intervoice determines that the
Executive is a specified employee within the meaning of Section 409A of the Code
on the date of the Executive’s separation from service (as defined in accordance
with Section 409A of the Code), then, notwithstanding any provision of this
Agreement to the contrary, no payment of compensation under this Agreement shall
be made to the Executive during the period lasting six months from the date of
the Executive’s separation from service unless Intervoice determines that there
is no reasonable basis for believing that making such payment would cause the
Executive to suffer adverse tax consequences pursuant to Section 409A of the
Code and the regulations and other guidance thereunder. If any payment to the
Executive is delayed pursuant to the foregoing sentence, such amount instead
shall be paid on the earliest date that payment can be made to the Executive
under Section 409A of the Code and the regulations and other guidance
thereunder.
7.     Except and only as expressly provided herein, all provisions of the
Agreement, as amended by the First Amendment, shall remain unchanged and
continue in full force and effect, and are hereby ratified by the parties
hereto. The provisions of this Second Amendment shall be read, construed, and
interpreted together with the provisions of the Agreement and the First
Amendment, and not in isolation; and are subject to all other terms of the
Agreement as amended by the First Amendment. Paragraphs 21-27 of the
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT Page 2 of 3

 



--------------------------------------------------------------------------------



 



Agreement, as amended by the First Amendment, are incorporated by reference
herein, and shall fully apply to any actions brought on this Second Amendment,
and to this Second Amendment’s enforceability, construction, interpretation,
change, execution, and other conditions or requirements stated therein.
     IN WITNESS WHEREOF, Intervoice has caused this Second Amendment to be
executed on its behalf by its duly authorized officer, and the Executive has
executed this Amendment, effective as of the date first set forth above.

       
INTERVOICE, INC.
  ROBERT E. RITCHEY
 
   
 
   
By:
 /s/ David W. Brandenburg    /s/ Robert Ritchey  
 
   
 
   
 David W. Brandenburg
   
 
   
Printed Name
   
 
   
 Chairman of the Board
   
 
    Title    

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT Page 3 of 3

 